NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 12-3565
                                    _____________

                                ELIZABEL MENDOZA,

                                                  Appellant

                                            v.

                      COMMISSIONER OF SOCIAL SECURITY

                                    _____________

                    On Appeal from the United States District Court
                            for the District of New Jersey
                           (D.C. Civil No. 2-11-cv-03363)
                       District Judge: Hon. Stanley R. Chesler
                                     __________

                       Submitted under Third Circuit LAR 34.1(a)
                                  September 9, 2013

             Before: SMITH, ALDISERT and SLOVITER, Circuit Judges.

                               (Filed September 10, 2013)

                                      __________

                              OPINION OF THE COURT
                                    __________


ALDISERT, Circuit Judge.

      Elizabel Mendoza appeals from a judgment of the United States District Court for

the District of New Jersey that denied in part her fee-award application, which was
submitted pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. She

contends that the District Court abused its discretion when it reduced her requested fee

award after making a number of erroneous “categorical legal conclusions” that certain

fees incurred were not compensable. We will affirm in part and vacate in part the

judgment of the District Court, and remand with instructions to recalculate the fee award

consistent with our views set forth hereinafter.

                                             I.

       Because we write primarily for the parties, who are familiar with the facts and the

proceedings in this case, we will revisit them only briefly. Mendoza filed a complaint in

the District Court against the Commissioner of the Social Security Administration

(“SSA”) after denial of her application for disability benefits. Following briefing by both

Mendoza and the Commissioner, the Commissioner contacted Mendoza on October 12,

2011 and offered a remand to the SSA for further proceedings. Mendoza raised issues

with the proposed remand instructions, and accordingly did not consent to remand at that

time. Ultimately, the District Court remanded the case to the SSA without any special

remand instructions.

       This appeal concerns Mendoza’s application for fees under the EAJA, which she
submitted after the District Court remanded her case to the SSA. Mendoza’s counsel (the

“Clinic”) sought compensation for 45.75 hours of work, at a rate of $189.10 per hour, for

a total of $8651.33 in fees. The Commissioner challenged Mendoza’s fee application,

asserting that no fees should be awarded for any work performed after the October 12,

2011 remand offer. The District Court agreed, reducing Mendoza’s fee award to

$3829.28. This sum reflected the 20.25 hours spent by the Clinic as of October 12. This

award did not include any compensation for time spent preparing the application for fees


                                             2
or for responding to the Commissioner’s challenge to the fee application. Mendoza

timely appealed.

                                              II.

       The District Court had jurisdiction over Mendoza’s underlying claim pursuant to

42 U.S.C. § 405(g), and jurisdiction over her motion for fees under 42 U.S.C. § 406(b);

we have jurisdiction under 28 U.S.C. § 1291. We review the reasonableness of a fee

award for abuse of discretion, but we review de novo the legal standard applied by the

District Court in calculating the fee award. Jama v. Esmor Corr. Servs., Inc., 577 F.3d

169, 173 (3d Cir. 2009) (citing Evans v. Port Auth. of N.Y. & N.J., 273 F.3d 346, 358 (3d

Cir. 2001).

                                              III.

       Before the District Court, the Commissioner argued that Mendoza should not be

awarded any fees accrued after October 12, 2011, the date the Commissioner offered a

consent remand. The District Court agreed and therefore awarded Mendoza all claimed

fees incurred as of that date, but awarded no fees for work performed by the Clinic after

that date. We share the sentiments of the experienced District Court Judge that there may

have been “overlitigation” after the Commissioner’s offer of a consent remand. The
District Court acted well within its discretion in denying fees for legal work on the merits

of the case performed after that offer was made, particularly given the lack of success

achieved by Mendoza after that point. We agree with Mendoza, however, that she was

entitled to at least some fees for the time spent preparing the fee application itself,

because a fee application would have been necessary even had Mendoza agreed to the

Commissioner’s original remand offer. Lost amidst the District Court’s frustration with

the Clinic was careful consideration of the appropriateness of all claimed fees and


                                               3
specific statements as to why certain fees would be awarded and others rejected. See

Rode v. Dellarciprete, 892 F.2d 1177, 1187 (3d Cir. 1990) (“The district court should

explain why it concludes that hours expended on a task are excessive.”). Rather, the

approach taken by the District Court here was to categorically reject any and all fees

incurred after the consent remand offer, including those incurred in preparing the fee

application itself. The rationale for rejecting fees here based on “overlitigation” does not

apply with equal force to all of the hours spent on the fee application.

       Accordingly, we will remand to the District Court to calculate reasonable

attorneys’ fees for work performed after the Commissioner’s remand offer on October

12, 2011.1

                                       * * * * *

       We have considered all of the arguments advanced by the parties and conclude

that no further discussion is necessary. The judgment of the District Court will be

affirmed in part and vacated in part, and the proceedings remanded in accordance with

the foregoing.




1
 We wish to recognize and commend the Rutgers-Newark Urban Legal Clinic’s vigorous
representation of Ms. Mendoza. We note, however, that just as the District Court was
frustrated with what it deemed “overlitigation” of this case, we too believe that some
effort expended before our Court was ultimately redundant and unnecessary. We provide
this constructive criticism as part of the educational experience for the Clinic’s students,
and to encourage them to continue honing their craft.
                                              4